In the Missouri Court of Appeals
              Eastern District
MAY 31, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102376    STATE OF MISSOURI, RES V. MICHAEL FRENCH, APP

2.   ED102712 STATE OF MISSOURI, RES V STEVEN EARL, APP

3.   ED102977 WALTER M. BROOKINS, APP V STATE OF MISSOURI, RES

4.   ED103052 STATE OF MISSOURI, RES V RICHARD CHAMBERS, APP

5.   ED103106 BILLY H. CRUDUP, APP V STATE OF MISSOURI, RES

6.   ED103481 CARL THOMAS, APP V STATE OF MISSOURI, RES




CORRECTION(S):


1.   ED101018 R. JOHNSON, RES/CRS-APP V AUTO HANDLING, CRS-
     RESP